DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in responsive to communication(s): original application filed on 04/04/2022, said application claims a priority filing date of 04/24/2019.
Claim 1 is pending. Claims 1is independent.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as anticipated by “Working screenshot of Visual Studio 2008” manufactured by Microsoft, published on Aug 11, 2008; herein after “Microsoft”.

In regard to independent claim 1, Microsoft teaches a computer-implemented method comprising: 
providing, by a computing device, a user interface for designing an electronic form for collecting or displaying data wherein: the user interface comprises a viewing panel that displays a component of the electronic form in a location within the viewing panel, the component is associated with a configuration specified in program logic for the electronic form (page 2, “Note: form1 being electronic form for collecting data wherein data being item 1, item 4, yes or no etc wherein configuration data specified in the program logic for the electronic form is shown bottom right corner”); 
receiving, by the computing device, a user input indicating an adjustment to the location of the component (page 2-3; “Note: location of ‘submit your response’ button is adjusted”); and 
in response to receiving the user input indicating the adjustment to the location of the component, the computing device: adjusting the program logic for the electronic form to reflect the adjustment to the location of the component; 
retaining the association between the component and the configuration specified in program logic in the adjusted location of the component; and preserving functionality of the program logic for the electronic form (page 2-3; “Note: in response to adjustment of location of ‘submit your response’ button, button has been moved to the specified location and all functionality of the electronic form has been kept in tact”); and 
generating a display of the electronic form based on the adjusted program logic which reflects the display of the component at the adjusted location indicated by the user input (pages 9-10; “Note: electronic form has been generated displaying the ‘submit your response’ button to the adjusted location”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US-20060150148 : Teaches a system to make software non-programmatically
US-20080244443 : Teaches a system to customize components using .Net
US-20140304682 : Teaches a system to edit web page runtime.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to REZA NABI whose telephone number is (571)270-7592.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm EST.



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Reza Nabi/
Primary Examiner, Art Unit 2175